Citation Nr: 1737962	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  07-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicide agents and due to service-connected non-Hodgkin's lymphoma of the right tonsil. 

2.  Entitlement to service connection for a left knee disability, to include on the basis of 38 U.S.C.A. § 1151. 

3.  Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 6, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

While the Veteran requested a Board hearing in his November 2009 substantive appeal (via a VA Form 9), in a September 2011 statement, he withdrew such hearing request.  38 C.F.R. § 20.704(e) (2016).  Therefore, there is no outstanding hearing request. 

In April 2012 and May 2015, the Board remanded the case for additional development.  

With regard to the Veteran's claim for a TDIU, in a March 2017 Decision Review Officer (DRO) decision, the RO increased the Veteran's PTSD rating to 100 percent, effective March 6, 2009.  He is also in receipt of special monthly compensation (SMC) on the housebound criteria under 38 U.S.C.A. § 1114 (s), effective April 30, 2009, which represents the maximum benefit under the law as of that date.  As for the period from March 6, 2009 and prior to April 30, 2009, the Veteran does not have additional disability or disabilities independently ratable at least 60 percent, single or combined, in addition to the total rating for PTSD, and the Veteran has not alleged that he was actually housebound during that period; therefore, a grant of TDIU during that period would not result in additional award of SMC under 38 U.S.C.A. § 1114 (s) (West 2014).  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Accordingly, as of March 6, 2009, the claim of entitlement to a TDIU is moot, and the issue has been recharacterized as entitlement to a TDIU prior to that date, as shown on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Heart Disability 

The Veteran claims that he has a heart disability due to service, to include his presumed exposure to herbicide agents.  Alternatively, he contends that such heart disability was caused or aggravated by service-connected non-Hodgkin's lymphoma of the right tonsil, to include medications prescribed therefor.  See June 2007 Claim.  

In the May 2015 remand, the Board requested a nexus opinion specifically addressing the Veteran's current diagnosis of hypertension as the claimed heart disability.  In a January 2017 opinion, Dr. C.S.C. determined that hypertension was less likely than not related to the Veteran's exposure to herbicide agents during service.  She explained that while hypertension remained in the category of 'Limited or Suggestive Evidence of an Association' based on the National Academy of Sciences (NAS) findings, "[l]imited or suggestive evidence of an 'association' does not support a 50% probability of causation."  She further reasoned that the Veteran had non-service-connected and non-Agent Orange-related risk factors for development of hypertension, to include "advancing age, family history of cardiovascular disease, and reported alcohol consumption at the time of diagnosis, of greater than 2 drinks daily."  However, the examiner did not address whether the Veteran's hypertension was caused or aggravated by service-connected non-Hodgkin's lymphoma of the right tonsil, and no other medical opinion of record currently addresses this theory of entitlement. 

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For above noted reasons, the Board finds that an addendum opinion is necessary to decide the claim.

Obstructive Sleep Apnea 

The Veteran contends that his claimed obstructive sleep apnea was due to service, to specifically include exposure to herbicide agents.  See September 2007 Statement from the Veteran.  Alternatively, he claims that obstructive sleep apnea was caused or aggravated by service-connected PTSD, see April 2010 Report of consultation from Dr. P.J.Y., or by service-connected non-Hodgkin's lymphoma of the right tonsil, see September 2007 Statement from the Veteran.  

Service treatment records, to include a November 1968 separation examination report, are negative for abnormal findings relevant to any sleep problems.  The Veteran's enlistment examination report is not of record at this time.   

Post-service treatment records contain a December 2006 diagnosis of moderate obstructive sleep apnea from a private sleep study. 

In an April 2010 Report of Consultation, Dr. P.J.Y. wrote that it was "more likely than not that [the Veteran's] issue of sleep apnea are directly and causally related to PTSD."  However, the private physician's reasoning was unclear and did not provide a basis to support the claim, as he remarked that "[the] [c]ausation of [the Veteran's sleep apnea] symptomatology cannot be definitively determined" and that "[c]ausation other than a high likelihood of resultant physiological sequelae of PTSD cannot be determined," but also that "all discussion strongly implicates sleep disorder associated with PTSD."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (a medical opinion is speculative when it uses equivocal language without clear rationale or supporting data).  The Board accordingly remanded for additional medical opinion evidence. 

In a May 2013 Disability Benefits Questionnaire (DBQ) report, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not related to service or any incident of service.  The examiner reasoned that based on review of medical literature, medical records, and her clinical experience, there was "[n]o objective evidence of onset of condition during or within 2 years of [service]" and that there was "[n]o etiologic relationship between [obstructive sleep apnea] and any of the Veteran's [service-connected] conditions-to include NHL (non-Hodgkin's lymphoma) or its treatment . . . ."  However, the examiner failed to opine whether the Veteran's obstructive sleep apnea was related to his exposure to herbicide agents and whether such condition was aggravated by his service-connected disabilities, to particularly include PTSD and non-Hodgkin's lymphoma of the right tonsil.  

In a January 2017 addendum opinion, the examiner opined that the Veteran's sleep apnea was less likely as not caused or aggravated by service-connected PSTD, reasoning that "[m]ental health conditions such as PTSD are often accompanied by sleep disturbance; however psychiatric condition such as PTSD do not result in the above pathophysiology."  However, the examiner again did not explicitly discuss aggravation.  Further, no medical opinion of record addresses whether the Veteran's obstructive sleep apnea was due to his exposure to herbicide agents during service, as the Veteran has claimed.  Under these circumstances, a remand is necessary for an opinion addressing the noted deficiencies.  

Left Knee, to include under 38 U.S.C.A. § 1151  

The Veteran contends that his use of medication to control his blood pressure prescribed by his VA provider resulted in his left knee disability.  Specifically, he claims that "because of being given the wrong blood pressure medication," he experienced "severe de-hydration" that caused a fall in July 2007, resulting his current left knee disability.  See October 2007 Claim.  In the alternative, he claims that the left knee disability was a direct result of his service.  

A June 6, 2007 VA discharge summary notes that the Veteran had an episode of dehydration with normal findings on stress test and echocardiogram.  Active medications at the time included HCTZ (hydrochlorothiazide) and Lisinopril.  

A June 12, 2007 VA treatment note documents that the Veteran "stopped taking [HCTZ/Lisinopril] and state[d] that he had not had dizzy spells or visual problems since he stopped it. . . ."  An impression of "HTN with intolerance of low dose HCTZ/Lisinopril" was rendered at the time. 

In a July 20, 2007 private emergency treatment record, the treating physician noted that the Veteran was taking "HCTZ/Lisinopril 10mg/12.5mg" at that time and transcribed the Veteran's report that he felt "low blood pressure after working outside in the heat."  The treating physician noted that the Veteran has had diarrhea that began in the previous night and that he had also "passed out."  The treating physician further noted that the Veteran was "found to have severe dehydration and hypotension . . . ." and stressed that "the [Veteran] should be off diuretics at all times."  Discharge instructions include recommendation "not to take diuretics due to the second episode of severe dehydration."

Subsequent July 2007 VA treatment notes reflect the Veteran's complaint of "injury to the left knee after passing out" as well as "severe knee pain" and assessment of left knee strain.  See July 24, 2007 VA treatment notes.  A July 2007 VA treating physician further provided an impression of "HTN with intolerance of HCTZ."  

In the April 2010 Report of consultation, Dr. P.J.Y. noted that the Veteran was prescribed HCTZ and Lisinopril to treat his hypertension.  Specific to HCTZ, the private physician noted that such medication was "a diuretic [that] severely dehydrated [the Veteran]" and that "[p]atients prescribed diuretics of any nature should be monitored for signs of electrolyte depletion, dehydration, and their personal reaction to both," for which it was "incumbent upon the prescriber to counsel the [Veteran] relative to diuretic use."  Dr. P.J.Y. further noted that it was "customary for Potassium in prescription form to be prescribed for concurrent use with HCTZ," and that such was not done in the present case.  However, the private physician's statements were not responsive to the pertinent legal criteria for claims under 38 U.S.C.A. § 1151 (i.e. essentially, whether a qualifying additional disability was actually and proximately caused by VA's fault or an unforeseen event), and the Board accordingly remanded the matter for an additional medical findings.  

A May 2013 DBQ examiner rendered diagnoses of left knee patellofemoral chondromalacia with posterior horn lateral meniscal tear as well as left knee degenerative joint disease.  The examiner then provided a negative nexus opinion on a direct basis, yet failed to address the left knee claim on the basis of 38 U.S.C.A. § 1151.   

In a January 2017 addendum opinion, the examiner opined that "it is less likely as not . . . that the Veteran's June 2007 fall and resulting left knee disability is the result of . . . carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or. . . an event not reasonable foreseeable."  She responded to Dr. P.J.Y,'s argument that Potassium should have been prescribed concurrently with the use of HCTZ to prevent dehydration by noting that "HCTZ is frequently successfully used without a potassium supplement" and that Potassium was "not routinely prescribed with the combination of low-dose HCTZ and ACE Inhibitor (such as Lisinopril)."  The examiner added that 'Hyperkalemia may occur with ACE inhibitors,' such as Lisinopril, part of the Veteran's prescribed medications to control his blood pressure.   

Regarding the July 2007 episode, the January 2017 examiner opined that "even in the absence of diuretic usage (such as HCTZ) . . .  [the] sequence of events [including 'working outside in the heat,' 'diarrhea X6,' and "omission of both supper and breakfast"] would most likely have resulted in a dehydration/syncopal episode. . . ."  In so doing, the examiner implicitly acknowledged that the use of diuretic medications such as HCTZ was associated with dehydration, but failed to address Dr. P.J.Y.'s statement that given HCTZ's nature as a diuretic that "severely dehydrated [the Veteran]," "[p]atients prescribed diuretics of any nature should be monitored for signs of electrolyte depletion, dehydration, and their personal reaction to both," and address whether such failure by VA, if any, constituted negligence or caused a reasonably unforeseen event in the present case.  To that end, the examiner also failed to address the July 2007 private physician's instruction that the Veteran should "not take diuretics [to prevent future episodes of] severe dehydration" in her rationale.  Moreover, clarification should be sought as to the examiner's comment that "Hyperkalemia may occur with ACE inhibitors such as [L]isinopril" and as to whether use of Lisinopril, either single or combined with HCTZ, caused or worsened additional left knee disability.  

Therefore, as the medical opinion evidence of record is inadequate to resolve the left knee claim on the basis of 38 U.S.C.A. § 1151, an addendum opinion is necessary to address the noted deficiencies.   

TDIU prior to March 6, 2009 

The Veteran has reported that he was unable to "handle packages and supplies" during work due to service-connected disabilities.  See March 2007 Claim.  At this point, the Veteran does not meet the percentage requirements for a TDIU prior to March 6, 2009.  38 C.F.R. § 4.16(a) (2016).  However, given that the issues for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 

Further, as noted, the entrance medical examination report is currently not associated with the claims file.  Given the need to remand, the AOJ should make an additional attempt to obtain the Veteran's enlistment examination report.  If it is not available, the AOJ should make a formal finding of unavailability and notify the Veteran as to the steps that were taken to obtain it and an explanation as to the reason(s) it is unavailable.  

In addition, given the time that will pass during the processing of this remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Obtain any outstanding service treatment records, specifically the Veteran's enlistment examination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the January 2017 examiner for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A)  The examiner should confirm the current diagnosis of hypertension. 

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) the Veteran's hypertension was caused OR aggravated (beyond natural progression) by the Veteran's service-connected disabilities, to specifically include non-Hodgkin's lymphoma of the right tonsil and medications prescribed therefor. 

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

All opinions expressed should be accompanied by supporting rationale.

4.  Return the claims file, to include a copy of this remand, to the January 2017 examiner for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should confirm the current diagnosis of obstructive sleep apnea. 

(B) The examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's presumed exposure to herbicides during service.

(C) The examiner should also offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) the Veteran's obstructive sleep apnea was caused OR aggravated (beyond natural progression) by the Veteran's service-connected disabilities, to specifically include PTSD and non-Hodgkin's lymphoma of the right tonsil and medications prescribed therefor. 

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

All opinions expressed should be accompanied by supporting rationale.

5.  Return the claims file, to include a copy of this remand, to the January 2017 examiner for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any additional left knee disability after the July 2007 episode of dehydration and subsequent injury.  If so, the physician must specifically list each additional disability.

(B) The examiner should then opine whether it is at least likely as not (a 50 percent or greater probability) that such additional left knee disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; OR was the result of such additional disability an event not reasonably foreseeable. 

In addressing the above, the physician should address the following: 1) Dr. P.J.Y.'s statement that given HCTZ's nature as a diuretic that "severely dehydrated [the Veteran]," "[p]atients prescribed diuretics of any nature should be monitored for signs of electrolyte depletion, dehydration, and their personal reaction to both" and specifically comment on whether such failure by VA, if any, constituted negligence or caused a reasonably unforeseen event in the present case; 2) the June 2007 VA treatment record noting an impression of "HTN with intolerance of low dose HCTZ/Lisinopril" and subsequent July treatment records still listing HCTZ/Lisinopril as active medications ; 3) and the July 2007 private physician's instruction that the Veteran should "not take diuretics [to prevent future episodes of] severe dehydration."  

Further, the examiner should clarify her comment that "Hyperkalemia may occur with ACE inhibitors such as [L]isinopril" and address whether use of Lisinopril either single or combined with HCTZ caused or worsened an additional left knee disability beyond natural progression.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


